DETAILED ACTION
Status of Application
Receipt of the response after final office action, the amendments to the claims and applicant arguments/remarks, filed on 10/21/2021, is acknowledged.  
Claims 1-21 are pending in this action.  Claims 1, 6, 9-12, 17-19 have been amended.  Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-8 and 21 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer, filed on 10/26/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent Nos. 10,117,841, and any patent granted on pending reference application No. 16/179,370, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Scott H. Blackman on 11/08/20201.  The application has been amended as follows: 
Delete claim 2 and substitute therefor ---Claim 2.  The formulation of claim 1, wherein the formulation is a cream, an ointment, a rinse, an oil, a scrub, a spray, a shampoo, a gel, a plaster, a solution, a suspension, a dip, a salve, an ear rinse, a powder, an eyewash, a mouthwash, a nail lacquer, or a gas.---
Delete claim 4 and substitute therefor ---Claim 4.  The formulation of claim 1, wherein the formulation is a topical composition in a form of a cream, an ointment, an oil, a spray, a gel, a plaster, a solution, a suspension, a salve, or a powder.---
In claim 5 delete “or ointment” and substitute therefor --or an ointment--. 
Delete claim 9 and substitute therefor ---Claim 9.  A method of treating a pathogenic bacterial infection of a wound, the method comprising topically administering an effective amount of the formulation of claim 4 to the wound.---
Delete claim 10 and substitute therefor ---Claim 10.  A method of treating a pathogenic bacterial infection of a wound, the method comprising topically or orally administering an effective amount of the formulation of claim 2 to the wound .---

Delete claim 12 and substitute therefor ---Claim 12.  A method of treating a bacterial infection in a patient in need of a medical procedure, the method comprising topically administering to the patient an effective amount of the formulation of claim 4 before, during and/or after the medical procedure.---
Delete claim 13 and substitute therefor ---Claim 13.  A method of treating a fungal infection in a subject in need thereof, the method comprising topically administering to the subject in need of such treatment an effective amount of the formulation of claim 4.---
In claim 14 delete “the nail” and “or skin” and substitute therefor “a nail” and “or a skin”, respectively. 
In claim 15 delete “the uterus” and substitute therefor “a uterus”.
Delete claim 16 and substitute therefore ---Claim 16.  A method of controlling bacteria in a hospital or in a housing facility by topically applying the formulation of claim 4 to a bedding or a waste in the hospital or in the housing facility.---
Delete claim 17 and substitute therefor ---Claim 17.  A method of maintaining or improving a health of an animal susceptible to a bacterial infection, the method comprising administering to the animal an effective amount of the animal feed or the feed supplement of claim 8.---
Cancel claim 18.  

Delete claim 20 and substitute therefor ---Claim 20.  The method of claim 19, wherein the surface is located in a hospital, or in a housing facility, or in a food processing facility.---

Rejoinder
Claims 1-8 and 21 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-17 and 19-20, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/09/2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as formulations/compositions (i) comprising effective amount of the mixture of propanoic acid and/or isobutyric acid in combination with isoamyl hexanoates that are present at a specific acid-to-ester volume ratio of 7:2, and (ii) providing strong antibacterial activity, wherein said formulations/compositions can be used as a replacement of antibiotic(s) in formulations suitable for treatment of bacterial infection caused by a wide spectrum of bacteria.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17 and 19-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615